DETAILED ACTION

The applicant amended claims 1, 4, 19, and 20 in the amendment received on 09-13-2021.

The claims 1-5, and 7-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-5, and 7-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-5, and 7-20, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20170090925 A1) in view of Kulkarni (US 20090019312 A1) in view of Menon et al. (US 20170346787 A1).

With respect to claim 1, O’Connor teaches a processor, (i.e., section 0004 teaches a processor). O’Connor teaches cause a host to generate one or more flow events associated with a workload, (i.e., section 0156 teaches flow events and metadata).  O’Connor teaches and process the one or more flow events generated by the host to generate one or more corresponding scalable network flow events, (i.e., section 0160 teaches creating control flow event packets and section 0161 teaches CFE packets may fuse with EVD packets which include metadata; scalable network flow events as defined by the specification is   O’Connor teaches wherein the one or more corresponding scalable network flow events combine metadata associated with the workload with the information associated with the workload, (i.e., section 0160 teaches creating control flow event packets and section 0161 teaches CFE packets may fuse with EVD packets which include metadata; scalable network flow events as defined by the specification is an flow event combined with metadata).  O’Connor teaches a communication interface coupled to the processor and configured to forward a flow log comprising the one or more corresponding scalable network flow events to a flow log receiver, (i.e., section 0163 teaches updating logs; ). O’Connor teaches aggregate a plurality of scalable network flow events in a flow log, wherein the flow log indicates that the workload is associated with at least a first internet protocol address and a second internet protocol address, (i.e., section 0160 teaches creating control flow event packets and section 0161 teaches CFE packets may fuse with EVD packets which include metadata; scalable network flow events as defined by the specification is an flow event combined with metadata).  O’Connor discloses the claimed subject matter as discussed above except Wherein the metadata associated with the workload at least includes a workload identity; wherein the one or more flow events associated with the workload include ephemeral information associated with the workload; wherein the ephemeral information associated with the workload at least includes an internet protocol address associated with the workload; and combine the metadata associated with the workload with the one or more flow events that include ephemeral information associated with the workload.  However, Kulkarni teaches Wherein the metadata associated with the workload at least includes a workload identity; wherein the one or more flow events associated with the workload include ephemeral information associated with the workload; wherein the ephemeral information associated with the workload at least includes an internet protocol address associated with the workload; and combine the metadata associated with the workload with the one or more flow events that include ephemeral information associated with the workload, (i.e., section 0031 teaches metadata which includes thread or workload name or id and a network address or client address) in order to allow better detection and correction of errors ( section 0012).  Therefore, based on O’Connor in view of Kulkarni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kulkarni to the system of O’Connor in order to allow better detection and correction of errors. O’Connor and Kulkarni discloses the claimed subject matter as discussed above except wherein a flow event of the one or more generated flow events indicates that the internet protocol address associated with the workload is a source internet protocol address for network traffic originating at the workload; a destination internet protocol address for network traffic that is received at the workload, wherein the internet protocol address associated with the workload is a first internet protocol address at a first point in time and a second internet protocol address at a second point in time.  However, Menon teaches wherein a flow event of the one or more generated flow events indicates that the internet protocol address associated with the workload is a source internet protocol address for network traffic originating at the workload, (i.e., section 0249 teaches flow events with source ip address and metadata). Menon teaches a destination internet protocol address for network traffic that is received at the workload, wherein the internet protocol address associated with the workload is a first internet protocol address at a first point in time and a second internet protocol address at a second point in time, (i.e., section 0199 teaches a first network address originally at a point sending point in time and a second network address at a later point in time where it is modified) in order to provide for continuity of "stateful" routing sessions in the presence of source network address translation(abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Menon to the system of O’Connor and Kulkarni in order to 

With respect to claim 2, O’Connor teaches wherein the processor is configured to receive the metadata associated with the workload, wherein the workload is one of a plurality of workloads hosted on the host, (i.e., section 0237 teaches plurality or EVD packets which include metadata related to workloads; section 0121 teaches parallel workloads). 

With respect to claim 3, O’Connor teaches wherein the flow log receiver is configured to store the one or more corresponding scalable network flow events in a flow log store, (i.e., section 0163 teaches logs; section 0230 teaches storage).

With respect to claim 4, O’Connor teaches wherein the metadata associated with the workload also includes at least one of a cluster identity associated with the workload, a namespace associated with the workload, the workload identity, one or more labels associated with the workload, or a network policy associated with the workload, (i.e., section 0167 teaches using fields to identify the workload).

With respect to claim 5, O’Connor teaches wherein the one or more flow events generated by the host include at least one of an internet protocol address associated with a source workload, a source port associated with the source workload, an internet protocol address associated with a destination workload, a destination port associated with the destination workload, a protocol, information indicating whether the communication was permitted or denied, or information detailing which policies resulted in the communication being permitted or denied, (i.e., section 0175 teaches address; section 0201 teaches includes information about the fault).

With respect to claim 15, O’Connor teaches wherein the flow log receiver is configured to receive a plurality of flow logs from a plurality of hosts, wherein the plurality of flow logs includes the flow log and the plurality of hosts includes the host, (i.e., section 0163 teaches logs; section 0230 teaches storage).

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
 
With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20170090925 A1) in view of Kulkarni (US 20090019312 A1) in view of .

With respect to claim 12, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the processor is further configured to prevent the workload from communicating with one or more other workloads until the metadata associated with the workload is received.  Wilcox teaches wherein the processor is further configured to prevent the workload from communicating with one or more other workloads until the metadata associated with the workload is received, (i.e., section 0018 teaches preventing communications until metadata is analyzed) in order to verify metadata (abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon and further in view of Wilcox, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wilcox to the system of O’Connor, Kulkarni, and Menon in order to verify metadata.


Claim 7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20170090925 A1) in view of Kulkarni (US 20090019312 A1) in view of Menon et al. (US 20170346787 A1) in view of Schuster et al. (US 20150081618 A1).

wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on a hierarchy inferred from the metadata associated with the workload.  However, Schuster teaches wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on a hierarchy inferred from the metadata associated with the workload, (i.e., section 0051 teaches using hierarchy or ordered or grouped or aligning data based on metadata and a schema and aggregating or combining data) in order to order data based on the metadata describing the raw data (abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Schuster, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schuster to the system of O’Connor, Kulkarni, and Menon in order to order data based on the metadata describing the raw data.

With respect to claim 11, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on a time interval.  However,  Schuster teaches wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on a time interval, (i.e., section 0026 teaches time data) in order to order data based on the metadata describing the raw data (abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Schuster, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schuster to the system of O’Connor, Kulkarni, and Menon in order to order data based on the metadata describing the raw data.

With respect to claim 16, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the flow log receiver is configured to aggregate the plurality of flow logs based on at least one of a hierarchy inferred from the metadata associated with the workload, an entropy analysis of the metadata associated with the workload, a replication identity, ephemeral elements of the one or more flow events, or a time interval.  However, Schuster teaches wherein the flow log receiver is configured to aggregate the plurality of flow logs based on at least one of a hierarchy inferred from the metadata associated with the workload, an entropy analysis of the metadata associated with the workload, a replication identity, ephemeral elements of the one or more flow events, or a time interval, (i.e., section 0026 teaches time data) in order to order data 

With respect to claim 17, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the flow log receiver is configured to perform periodic aggregation on flow events stored in a flow log store.  However, Schuster teaches wherein the flow log receiver is configured to perform periodic aggregation on flow events stored in a flow log store, (i.e., section 0051 teaches using hierarchy or ordered or grouped or aligning data based on metadata and a schema and aggregating or combining data) in order to order data based on the metadata describing the raw data (abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Schuster, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schuster to the system of O’Connor, Kulkarni, and Menon in order to order data based on the metadata describing the raw data.

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20170090925 A1) in view of Kulkarni (US 20090019312 A1) in view of Menon et al. (US 20170346787 A1) in view of Foremski et al. (US 20170359227 A1).

With respect to claim 8, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on an entropy analysis of the metadata associated with the workloads.  Foremski teaches wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on an entropy analysis of the metadata associated with the workloads, (i.e., section 0007 teaches entropy analysis of log data) in order to compute entropies on a sample set (abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Foremski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Foremski to the system of O’Connor, Kulkarni, and Menon in order to compute entropies on a sample set.

With respect to claim 10, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on ephemeral elements of the one or more flow events.  Foremski teaches wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on ephemeral elements of the one or more flow events, (i.e., section 0030 teaches ephemeral elements) in order to compute entropies on a sample set (abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Foremski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Foremski to the system of O’Connor, Kulkarni, and Menon in order to compute entropies on a sample set.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20170090925 A1) in view of Kulkarni (US 20090019312 A1) in view of Menon et al. (US 20170346787 A1)  in view of Cruz et al. (US 10038624 B1).

With respect to claim 9, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on a replication identity.  However, Cruz teaches wherein the processor is further configured to aggregate the plurality of corresponding scalable network flow events based on a replication identity, (i.e., col. 8, lines 36-50 teaches aggregate groups based on replication id)in order to replicate and filter multicast packet in a physical network. Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Cruz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cruz to the system of O’Connor, Kulkarni, and Menon in order to replicate and filter multicast packet in a physical network.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20170090925 A1) in view of Kulkarni (US 20090019312 A1) in view of Menon et al. (US 20170346787 A1) in view of Enderwick (US 8918860 B1).

With respect to claim 13, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the processor is further configured to permit the one or more flow events based on a network policy.  However, Enderwick teaches wherein the processor is further configured to permit the one or more flow events based on a network policy, (i.e., col. 2, lines 23-34 teaches using a network policy to permit transmission) in order to establish secure mobile communications (abstract). Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Enderwick, it 

With respect to claim 14, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the network policy indicates one or more other workloads with which the workload is permitted to communicate.  However, Enderwick teaches wherein the network policy indicates one or more other workloads with which the workload is permitted to communicate, (i.e., col. 2, lines 23-34 teaches using a network policy to permit transmission) in order to establish secure mobile communications (abstract). Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Enderwick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Enderwick to the system of O’Connor, Kulkarni, and Menon in order to establish secure mobile communications.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20170090925 A1) in view of Kulkarni (US 20090019312 A1) in view of Menon et al. (US 20170346787 A1) in view of Barykin et al. (US 20150032707 A1).

With respect to claim 18, O’Connor, Kulkarni, and Menon disclose the claimed subject matter as discussed above except wherein the flow log receiver is configured to remove one or more flow events from a flow log store based on one or more retention policies.  However, Barykin teaches wherein the flow log receiver is configured to remove one or more flow events from a flow log store based on one or more retention policies, (i.e., section 0062 teaches removal of log data based on retention policies) in order to allow for management of data(abstract).  Therefore, based on O’Connor in view of Kulkarni in view of Menon in view of Barykin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Barykin to the system of O’Connor, Kulkarni, and Menon in order to allow for management of data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                                      

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447